IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0792
                             Filed September 10, 2015


IN THE INTEREST OF C.W.,
Minor Child,

C.K., Father,
       Appellant,

D.W., Mother,
      Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Lee (North) County, Emily S. Dean,

District Associate Judge.



       A father and mother appeal separately from the order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



       Kimberly A. Auge of Napier, Wolf, Popejoy & Auge, LLP, Fort Madision,

for appellant father.

       Bryan J. Humphrey of Humphrey Law Office, Fort Madison, for appellant

mother.

       Thomas J. Miller, Attorney General, Kathrine Miller-Todd, Assistant

Attorney General, Michael Short, County Attorney, and Clinton Boddicker,

Assistant County Attorney, for appellee State.

       Kendra Abfalter, Burlington, for minor children.



       Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


DANILSON, C.J.

       A mother and father appeal separately from the juvenile court order

terminating their parental rights to their child, C.W. The mother maintains the

Iowa Department of Human Services (DHS) failed to make reasonable efforts to

reunify C.W. with the mother.        The father maintains DHS failed to make

reasonable efforts by refusing to conduct a home study of the father’s new wife.

Both parents maintain termination of their parental rights is not in C.W.’s best

interests because of the closeness of his bond with each of his parents. Neither

parent disputes that the statutory grounds for termination have been met.

       Because we find DHS did not fail to make reasonable efforts to reunify

C.W. with each of his parents, termination is in C.W.’s best interests, and no

permissive factor precludes termination, we affirm the juvenile court’s order

terminating both the mother’s and the father’s parental rights.

I. Background Facts and Proceedings.

       C.W. was born in January 2013. DHS became involved with the family in

January 2014.    C.W. was tested for drugs at the time and was positive for

methamphetamine and tetrahydrocannabinol (THC). He was removed from his

parents’ care on January 24, 2014.

       During the pendency of the case, the mother failed to follow through with

three separate mental health evaluations that were set up for her. The mother

was never employed and never had a stable home during the proceedings. She

entered two drug rehabilitation programs. She entered the first in April 2014 and

was unsuccessfully discharged on May 12, 2014. She was admitted into another

program on September 30, 2014, and was unsuccessfully discharged on
                                          3


November 18, 2014, due to contact with a man in the program that was

considered “not appropriate.” The mother missed at least five drug tests during

the pendency of the case. She also admitted at various times there would “no

point” in testing her because it would be positive for various substances including

methamphetamine, marijuana, and Vicodin. Most recently, on March 12, 2015,

she admitted that if she were tested, it would show she had recently smoked

marijuana. At the April 10, 2015 termination hearing, the mother testified she

had not used methamphetamine “in almost a month.” At the time of the hearing,

the mother was living with a new boyfriend. She had told the social worker the

new boyfriend was abusive and she feared for her life at times. She testified at

trial that returning C.W. to her care at that time would not be in his best interests.

       The father also struggles with substance abuse issues. He admitted using

methamphetamine during the pendency of the case, and the substance abuse

evaluation he completed recommended treatment. He started one outpatient

treatment and was unsuccessfully discharged from the program. He started a

second treatment but was unable to finish due to his arrest and subsequent

incarceration. The father was incarcerated during much of the pendency of the

case. He was incarcerated in February 2014 for a shoplifting conviction and

violation of his parole. He was released to a halfway house in March 2014 until

July or August 2014. The father was married on September 6, 2014. Shortly

after, on October 20, 2014, he was arrested for burglary.               He was still

incarcerated for the burglary offense at the time of the termination hearing. He

anticipated coming before the parole board in August 2015.
                                           4


        The juvenile court filed an order terminating both the mother’s and father’s

parental rights to C.W. on April 21, 2015. The mother’s parental rights were

terminated pursuant to Iowa Code section 232.116(1)(h) (2013). The father’s

parental rights were terminated pursuant to sections 232.116(1)(b), (e), and (h).

The mother and father appeal separately.

II. Standard of Review.

        Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).     We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

section 232.116 (2015). Id. Evidence is “clear and convincing” when there are

no serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

III. Discussion.

        Iowa Code chapter 232 termination of parental rights follows a three-step

analysis. P.L., 778 N.W.2d at 39. The court must first determine whether a

ground for termination under section 232.116(1) has been established. Id. If a

ground for termination has been established, the court must apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in termination of parental rights.       Id.    Finally, if the

statutory best-interest framework supports termination of parental rights, the

court   must   consider    if   any   of   the   statutory   exceptions    set   out   in

section 232.116(3) weigh against the termination of parental rights. Id.
                                         5


       On appeal, we may affirm the juvenile court’s termination order on any

ground we find supported by clear and convincing evidence. D.W., 791 N.W.2d

at 707. The juvenile court terminated both the mother’s and father’s parental

rights to C.W. pursuant to Iowa Code section 232.116(1)(h). The juvenile court

may terminate a parent’s parental rights pursuant to section 232.116(1)(h) when,

at the time of the termination hearing, the child was three years of age or

younger, had been adjudicated a child in need of assistance, had been removed

from the parents’ care for at least six months, and could not be returned to either

of their care at that time. There is clear and convincing evidence each of the

statutory elements for termination were met. C.W. was two years old at the time

of the terminating hearing and had been removed from both of his parents’ care

for approximately fourteen months. He had been adjudicated a child in need of

assistance on February 26, 2014. Additionally, C.W. could not be returned to

either parents’ care at the time of the hearing. The mother testified at the hearing

that it was not in C.W.’s best interests to be placed back in her care at that time,

and the father was incarcerated and did not anticipate being released until

August 2015 at the earliest.

       Both the mother and the father maintain DHS failed to make reasonable

efforts to reunify C.W. with them. Specifically, the mother maintains reasonable

efforts were denied when DHS refused to allow C.W. to be placed with her in a

family treatment program that would address her substance abuse issues. The

father maintains reasonable efforts were denied when DHS refused to conduct a

home study of his new wife.
                                        6


       The family’s social worker testified that the mother had recently asked to

have C.W. join her at a family treatment program but DHS denied her request

because there were concerns regarding her participation and investment in

gaining sobriety. The mother had already been unsuccessfully discharged from

two programs. Historically, the mother used drugs up until the time she entered

a rehabilitation facility and then would spend the first couple weeks detoxing at

the facility. While detoxing, the mother was very ill and slept most hours of the

day. DHS had concerns the mother would be unable to care for C.W. if he was

placed with her while she was detoxing. At one point, DHS planned to transition

the mother from one substance abuse program to the family treatment program

where C.W. would be able to join her, but the mother was unsuccessfully

discharged from the substance abuse program before the transition could occur.

We do not believe this constitutes a failure of reasonable efforts to reunify C.W.

with his mother. See In re C.H., 652 N.W.3d 144, 147 (Iowa 2002) (“[W]hat

constitutes reasonable services varies based upon the requirements of each

individual case.”).

       The father maintains reasonable efforts were denied when DHS refused to

conduct a home study of his new wife’s residence. The father married his wife

on September 6, 2014. When DHS met with the father and new wife, she shared

that she had a criminal history as a lookout for approximately thirty burglaries.

Shortly after, on October 20, 2014, the father was arrested for burglary. The wife

was arrested at the same time as the father. DHS refused to complete the home

study because C.W. had never met the wife and had no relationship with his new

stepmother. Additionally, DHS had concerns about the stability of the father and
                                         7


wife’s relationship. C.W. was doing well in his placement with another family

member, and DHS did not want to upset his stability. We cannot say DHS failed

to make reasonable efforts for reunification.

       Both parents also maintain termination of their parental rights is not in

C.W.’s best interests because of the bond C.W. shares with each parent. As the

juvenile court stated:

               [C.W.] is bonded to both of his parents, but that bond has
       resulted in strain and stress in [C.W’s] life. [C.W.] is extremely
       impacted by his parents’ inconsistency and poor choices. He has
       suffered from severe behaviors, nightmares, and acting out when
       visits are missed, rescheduled, or when parents are late.
               The best interest of [C.W.] would be served by termination of
       parental rights and adoption. [C.W.’s] needs can be consistently
       met, and therefore his safety ensured, by [his current relative
       placement]. This is a stable, permanent, loving placement, where
       [C.W.] will at all times be sheltered from illegal drug exposure and
       criminal activity. [C.W.’s] reaction to the inconsistency he has
       experienced over the past year in response to inconsistent
       visitation with his parents, makes clear that his long-term needs are
       best met through a permanent, secure placement through
       termination and adoption.

We adopt the recitation of the juvenile court.      C.W. should not have to wait

endlessly his for parents to get their lives together. D.W., 791 N.W.2d at 707.

Termination of both parents’ parental rights is in C.W.’s best interests.

       Finding no factor in section 232.116(3) that precludes it, we affirm the

termination of the both the mother’s and father’s parental rights.

       AFFIRMED ON BOTH APPEALS.